Title: From George Washington to William Irvine, 31 October 1788
From: Washington, George
To: Irvine, William

 

Dear Sir,
Mount Vernon October 31st 1788

The letter with which you favored me—dated the 6th instt enclosing a sketch of the Waters near the line which seperates your State from that of New York came duly to hand and for which I offer you my acknowledgments and thanks.
The extensive inland Navigation with which this Country abounds, and the easy communications which many of them afford with the amazing Territory to the westward of us, will, certainly, be productive of infinite advantage to the atlantic States if the Legislatures of those through which they pass have liberality and public spirit enough to improve them. For my part I wish sincerely that every door to that Country may be set wide open that the Commercial intercourse with it may be rendered as free and as easy as possible—This in my Judgement is the best, if not the only cement that can bind those people to us for any length of time and we shall, I think, be deficient in foresight and wisdom if we neglect the means to effect it. Our interest is so much in union with the policy of the measure that nothing but that ill timed and misaplied parsimony and contracted way, of thinking which intermingles so much in all our public Councils can counteract it.
If the Chautaughque Lake at the head of Canewango River, apro[x]imates Lake Erie as nearly as in laid down in the draught you have sent me it presents a very short Portage indeed between the two and an access to all those above the latter. I am &c.

Go: Washington

